- Midland National Life Insurance Company April 29, 2009 Securities and Exchange Commission treet, N.E. Washington DC RE: Midland National Life Separate Account A File Number 333-148824 Variable Universal Life  Death Benefit (VUL - DB) Commissioners: Enclosed for filing under the Securities Act of 1933 please find a copy of Post-Effective Amendment No. 2 to the above referenced registration statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or Fred.Bellamy@sutherland.com. /s/ Terri Silvius Assistant Vice President  Variable Compliance & 38a-1 CCO cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 29 , Registration File No. 333-148824 811-05271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _ 2_ _ [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _125 [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Stephen P. Horvat, Jr. Copy to: Senior Vice President - Legal Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) x on May 1, 2009 pursuant to paragraph (b) o 80 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies VUL - DB VARIABLE UNIVERSAL LIFE - DB Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 335-5700 (telephone) · (800) 272  1642 (toll free telephone number) (605) 373-8557 (facsimile for transaction requests) · (605) 335-3621 (facsimile for administrative requests) Through the Midland National Life Separate Account A Please note our address has changed. Variable Universal Life - DB (the policy) is a life insurance policy issued by Midland National Life Insurance Company. The policy: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if the Insured person dies while the policy is still inforce ; can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund , and may affect the death benefit . After the first premium, You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract ( MEC ). If it is a MEC , then loans and withdrawals may have more adverse tax consequences. You have a limited right to examine Your policy and return it to Us for a refund. This prospectus generally describes policies that include the Premium Guarantee Rider, which will automatically be included in all policies with an application date on or after March 26, 2009. While the Premium Guarantee Rider is in effect, it could prevent your policy from lapsing during certain periods IF certain conditions are met. However, there is an extra charge for this rider, and while the Premium Guarantee Rider is in effect, there are severe restrictions on Your investment options. The terms of the Premium Guarantee Rider require that your policy fund be allocated only to one of the three following investment options: Option 1.You can choose to allocate 100% of Your policy fund and premium payment allocation to one of the five Lifestyle funds available with this policy. Option 2. You can choose to allocate 100% of Your policy fund and premium payments to one of the five asset allocation models available with this policy. Option 3. You can choose to allocate 25% of your policy fund and premium payments to the General Account and the remaining 75% to either Option 1 or Option 2. The Premium Guarantee Rider will terminate if for any reason Your policy fund is not allocated in accordance with one of those three investment options, or if automatic quarterly rebalancing is not in effect. You can cancel the Premium Guarantee Rider at any time. If the Premium Guarantee Rider is NOT in effect, then You may allocate Your policy fund to Our General Account and up to fifteen investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series fun ds or trusts: 1. AIM Variable Insurance Funds 8. Neuberger Berman AMT Portfolios 2. Alger American Fund 9. PIMCO Variable Insurance Trust 3. American Century Variable Portfolios, Inc. Premier VIT 4. Fidelity ® Variable Insurance Products ProFunds VP 5. Goldman Sachs Variable Insurance Trust Van Eck Worldwide Insurance Trust 6. Lord Abbett Series Fund, Inc. Vanguard ® Variable Insurance Funds 7. MFS ® Variable Insurance Trusts You can choose among the sixty-one investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1 , 2009 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS AIM V.I. Financial Services Fund Lord Abbett Series Fund, Inc. Americas Value Portfolio AIM V.I. Global Health Care Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio AIM V.I. International Growth Fund Lord Abbett Series Fund, Inc. International Portfolio Alger American Capital Appreciation Portfolio Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Alger American LargeCap Growth Portfolio MFS ® VIT Growth Series Alger American Mid-Cap Growth Portfolio MFS ® VIT New Discovery Series American Century VP Capital Appreciation Fund MFS ® VIT Research Series American Century VP International Fund MFS ® VIT Total Return Series American Century VP Value Fund MFS ® VIT Utilities Series Fidelity VIP Asset Manager SM Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Asset Manager: Growth ® Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Balanced Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Contrafund ® Portfolio PIMCO VIT Small Cap StocksPLUS ® TR Portfolio Fidelity VIP Equity-Income Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2010 Portfolio Premier VIT NACM Small Cap Portfolio Fidelity VIP Freedom 2015 Portfolio ProFund VP Japan Fidelity VIP Freedom 2020 Portfolio ProFund VP Oil & Gas Fidelity VIP Freedom 2025 Portfolio ProFund VP Small-Cap Value Fidelity VIP Freedom 2030 Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Freedom Income Portfolio Van Eck Worldwide Hard Assets Fund Fidelity VIP Growth & Income Portfolio Van Eck Worldwide Real Estate Fund Fidelity VIP Growth Opportunities Portfolio Vanguard ® VIF Balanced Portfolio Fidelity VIP Growth Portfolio Vanguard ® VIF High Yield Bond Portfolio Fidelity VIP High Income Portfolio Vanguard ® VIF International Portfolio Fidelity VIP Index 500 Portfolio Vanguard ® VIF Mid-Cap Index Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard ® VIF REIT Index Portfolio Fidelity VIP Mid Cap Portfolio Vanguard ® VIF Short-Term Investment-Grade Portfolio Fidelity VIP Money Market Portfolio Vanguard ® VIF Small Company Growth Portfolio Fidelity VIP Overseas Portfolio Vanguard ® VIF Total Bond Market Index Portfolio Goldman Sachs VIT Growth and Income Fund Vanguard ® VIF Total Stock Market Index Portfolio Goldman Sachs VIT Structured Small Cap Equity Fund This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the funds. Table of Contents POLICY BENEFITS/RISKS SUMMARY 8 POLICY BENEFITS 9 Death Benefit 9 Flexible Premium Payments 9 No Lapse Guarantee Premium 9 Premium Guarantee Rider 9 Benefits of the Policy Fund 10 Tax Benefits 11 Policy Illustrations 11 Additional Benefits 11 Your Right to Examine This Policy 12 POLICY RISKS 12 Investment Risk 12 Surrender Charge Risk 12 Withdrawing Money 12 Risk of Lapse 13 Tax Risks 13 Risk of Increases in Charges 14 Portfolio Risks 14 FEE TABLE 14 SUMMARY OF VARIABLE UNIVERSAL LIFE - DB 18 DEATH BENEFIT OPTIONS 18 FLEXIBLE PREMIUM PAYMENTS 18 INVESTMENT CHOICES 19 YOUR POLICY FUND 19 Transfers 20 Policy Loans 21 Withdrawing Money 21 Surrendering Your Policy 21 DEDUCTIONS AND CHARGES 22 Deductions From Your Premiums 22 Deductions From Your Policy Fund 22 Surrender Charge 22 ADDITIONAL INFORMATION ABOUT THE POLICIES 23 Your Policy Can Lapse 23 Correspondence and Inquiries 23 State Variations 24 Tax-Free Section 1035 Exchanges 25 DETAILED INFORMATION ABOUT VARIABLE UNIVERSAL LIFE - DB 25 INSURANCE FEATURES 25 How the Policies Differ From Whole Life Insurance 25 Application for Insurance 25 Death Benefit 26 Notice and Proof of Death 27 Payment of Death Benefits 27 Maturity Benefit 27 Changes In Variable Universal Life - DB 27 Changing The Face Amount of Insurance 28 Changing Your Death Benefit Option 29 When Policy Changes Go Into Effect 29 Flexible Premium Payments 30 Allocation of Premiums 31 Premium Guarantee Rider 32 Additional Benefits 37 SEPARATE ACCOUNT INVESTMENT CHOICES 42 Our Separate Account And Its Investment Divisions 42 The Funds 43 Investment Policies Of The Portfolios 43 Effects of Market Timing 50 Charges In The Funds 50 USING YOUR POLICY FUND 51 The Policy Fund 51 Amounts In Our Separate Account 51 How We Determine The Accumulation Unit Value 52 Policy Fund Transactions 52 Transfers Of Policy Fund 53 Transfer Limitations 53 Dollar Cost Averaging 56 Enhanced Dollar Cost Averaging (EDCA) 57 Portfolio Rebalancing 57 Automatic Distribution Option 58 Policy Loans 58 Withdrawing Money From Your Policy Fund 60 Surrendering Your Policy 61 THE GENERAL ACCOUNT 61 DEDUCTIONS AND CHARGES 63 Deductions From Your Premiums 63 Charges Against The Separate Account and General Account 63 Monthly Deductions From Your Policy Fund 63 Transaction Charges 65 How Policy Fund Charges Are Allocated 66 Loan Charge 66 Surrender Charge 66 Portfolio Expenses 68 TAX EFFECTS 68 INTRODUCTION 68 TAX STATUS OF THE POLICY 68 TAX TREATMENT OF POLICY BENEFITS 69 In General 69 Modified Endowment Contracts (MEC) 69 Distributions Other Than Death Benefits from Modified Endowment Contracts 69 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts 70 Investment in the Policy 70 Policy Loans 70 Treatment of the Overloan Protection Benefit 71 Withholding 71 Life Insurance Purchases by Residents of Puerto Rico 71 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations 71 Multiple Policies 71 Continuation of Policy Beyond Age 100 71 Accelerated Benefit Riders  Terminal Illness 72 Accelerated Benefit Rider  Chronic Illness 72 Business Uses of Policy 72 Employer-Owned Life Insurance Policies 72 Non-Individual Owners and Business Beneficiaries of Policies 72 Split-Dollar Arrangements 73 Alternative Minimum Tax 73 Estate, Gift, and Generation-Skipping Transfer Tax Considerations 73 Foreign Tax Credits 74 Possible Tax Law Changes 74 Our Income Taxes 74 ADDITIONAL INFORMATION ABOUT THE POLICIES 74 YOUR RIGHT TO EXAMINE THIS POLICY 74 YOUR POLICY CAN LAPSE 75 YOU MAY REINSTATE YOUR POLICY 76 POLICY PERIODS AND ANNIVERSARIES 76 MATURITY DATE 76 WE OWN THE ASSETS OF OUR SEPARATE ACCOUNT 77 CHANGING THE SEPARATE ACCOUNT 77 LIMITS ON OUR RIGHT TO CHALLENGE THE POLICY 77 YOUR PAYMENT OPTIONS 78 Lump Sum Payments 78 Optional Payment Methods 78 YOUR BENEFICIARY 80 ASSIGNING YOUR POLICY 80 WHEN WE PAY PROCEEDS FROM THIS POLICY 80 YOUR VOTING RIGHTS AS AN OWNER 81 DISTRIBUTION OF THE POLICIES 82 LEGAL PROCEEDINGS 83 FINANCIAL STATEMENTS 83 ILLUSTRATIONS 83 DEFINITIONS 92 POLICY BENEFITS/RISKS SUMMARY In this prospectus We, Our, Us, Midland National, and Company mean Midland National Life Insurance Company. You and Your mean the owner of the policy. We refer to the person who is covered by the policy as the Insured or Insured person, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance policy. In this prospectus, these words and phrases are generally in bold face type. See  Definitions  on page 92 . This summary describes the policys important risks and benefits. The detailed information appearing later in this prospectus further explains the following summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the policy in this prospectus assumes that the policy is inforce and that there is no outstanding policy loan. POLICY BENEFITS Death Benefit Variable Universal Life - DB is life insurance on the Insured person. If the policy is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: Option 1: death benefit equals the face amount of the insurance policy. This is sometimes called a level death benefit . Option 2: death benefit equals the face amount plus the policy fund . This is sometimes called a variable death benefit . The death benefit may be even greater in some circumstances. See 
